DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 17/010,251 filed 02 September 2020. Claims 1, 4-8, 11, and 12 pending. Claims 2, 3, 9, and 10 canceled.

Allowable Subject Matter
Claims 1, 4-8, 11, and 12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A power train apparatus for a vehicle, the power train apparatus comprising: an input shaft to which a motor is fixedly connected; an output shaft mounted in parallel to the input shaft; a first driving gear and a first driven gear mounted on the input shaft and the output shaft, respectively, to be gear-engaged with each other; a second driving gear and a second driven gear mounted on the input shaft and the output shaft, respectively, to be gear-engaged with each other; a one-way clutch mounted in a first path where power is transmitted from the input shaft to the output shaft through the first driving gear and the first driven gear; a restraining mechanism mounted to selectively restrain a relative rotation between two parts connected by the one-way clutch; and a clutch mounted to regulate a second path where power is transmitted from the input shaft to the output shaft through the second driving gear and the second driven gear, wherein the restraining mechanism includes a dog clutch provided to switch between a free rotation-restrained state and a free rotation-released state of the one-way clutch by linear movement of a sleeve along an axial direction of the input shaft or the output shaft, wherein the first driving gear is rotatably mounted on the input shaft, wherein the first driven gear is fixedly mounted on the output shaft, and wherein the one-way clutch is mounted between the first driving gear and the input shaft to transmit power from the input shaft toward the first driving gear.
Claim 7:
A power train apparatus for a vehicle, the power train apparatus comprising: an input shaft to which a motor is fixedly connected; an output shaft mounted in parallel to the input shaft; a first driving gear and a first driven gear mounted on the input shaft and the output shaft, respectively, to be gear-engaged with each other; a second driving gear and a second driven gear mounted on the input shaft and the output shaft, respectively, to be gear-engaged with each other; a one-way clutch mounted in a first path where power is transmitted from the input shaft to the output shaft through the first driving gear and the first driven gear; a restraining mechanism mounted to selectively restrain a relative rotation between two parts connected by the one-way clutch; and a clutch mounted to regulate a second path where power is transmitted from the input shaft to the output shaft through the second driving gear and the second driven gear, DB1/ 130109651.13 of 4PATENTApplication No. 17/010,251 Attorney Docket No. 068949-6252-US wherein the restraining mechanism includes a dog clutch provided to switch between a free rotation-restrained state and a free rotation-released state of the one-way clutch by linear movement of a sleeve along an axial direction of the input shaft or the output shaft, wherein the first driving gear is fixedly mounted on the input shaft wherein the first driven gear is rotatably mounted on the output shaft
Regarding claims 1, and 7, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended the claims to include previously objected material regarding the structure of the power train apparatus. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 04 May 2022 with respect to pgs. 5-7 have been fully considered and are persuasive.  The 35 USC 102 or 103 rejections of claims 1, 2, 7, 8, and 10-12 are withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659